EXHIBIT 10.27

EXECUTIVE EMPLOYMENT AGREEMENT

Employment Agreement (“Agreement”) made as of the 1st day of October, 2018 by
and between Sangamo Therapeutics, Inc., a Delaware corporation (the “Company”),
and Stephane Boissel (“Executive”) (collectively, the “Parties”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties agree follows:

1.Employment.

The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, on the terms and conditions set forth in this Agreement,
with a start date of October 2, 2018 (the “Effective Date”).

2.At-Will Employment.

Executive shall be employed on an at-will basis.  Either Executive or the
Company may terminate employment at any time, with or without cause, and with or
without advance notice.  

3.Position, Duties and Obligations.

(a)Executive shall be appointed as the Executive Vice President, Corporate
Strategy.  Executive shall serve in such position, and in such other positions
as the Board and the Company may from time to time reasonably determine, subject
at all times to the direction, supervision and authority of the Chief Executive
Officer.  

(b)During Executive’s employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s ability.  During the period from the
Effective Date through December 31, 2018 (the “Part-Time Period”), Executive
shall be employed on a part-time basis and shall devote approximately thirty
percent of his business working time to the Company.  From January 1, 2019 until
Executive’s employment with the Company terminates, Executive shall devote
substantially all of Executive’s business time, attention, knowledge, skills and
interests to the business of the Company (and its subsidiaries).  

(c)During Executive’s employment, Executive shall not, whether directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the



 

 

 



186404221 v2

--------------------------------------------------------------------------------

Chief Executive Officer; provided, however, that Executive shall be entitled to
continue his current employment with TxCell S.A. pursuant to his existing
employment agreement with TxCell through the end of the Part-Time Period.  On
December 31, 2018, Executive shall sever his employment relationship with TxCell
S.A.  

(d)The foregoing in this Section 3 shall not preclude Executive from serving on
any corporate, civic or charitable boards or committees on which Executive is
serving as of the Effective Date and discloses to the Chief Executive Officer
prior to the Effective Date or on which Executive commences service following
such date with the Chief Executive Officer’s prior written approval, so long as
such activities do not interfere with the performance of Executive’s
responsibilities hereunder.  

(e)Executive’s principal place of business will initially be located in Lyon and
Valbonne, France and is anticipated to transition to Brisbane, California upon
termination of the Part-Time Period.

(f)Executive represents that Executive may enter into this Agreement, and as of
the Effective Date, 1) accept employment with the Company under the terms of
this Agreement, and 2) perform the duties and responsibilities contemplated by
this Agreement without violating any other agreement or agreements with other
parties including but not limited to TxCell S.A. and any prior employers.

4.Compensation and Benefits.

(a)Base Compensation.  The Company shall pay to Executive an annual base salary
of four hundred eighty thousand dollars ($480,000), prorated for any partial
employment period and payable in equal monthly installments in accordance with
the Company’s payroll schedule; provided, however, that Executive’s annual base
salary during the Part-Time Period shall be paid at the rate of one hundred
forty thousand dollars ($140,000) .  The Compensation Committee of the Board
shall annually review the then-current level of Executive’s base salary to
determine the amount, if any, of change to such salary.

(b)Annual Performance Bonus.  Executive is eligible to earn an annual
performance bonus commencing with the 2019 calendar year performance
period.  The target amount of Executive’s annual cash bonus shall be forty
percent (40%) of Executive’s annual base salary.  The Board shall have sole
discretion to determine whether any annual cash bonus will be paid based upon
achievement of both corporate objectives and Executive’s personal objectives,
and the sole discretion to determine that actual amount of any such
bonus.  Executive must be an employee in good standing on the date that the
Board makes such determination in order to earn any such bonus, which
determination shall be made by the Board no later than March 31 of the calendar
year first following the performance period calendar year.  Any bonus to which
Executive becomes entitled for a particular calendar year shall be paid in
accordance with the terms of the applicable bonus plan, but in no event later
than the second payroll period following such Board determination.  The
Compensation Committee of the Board shall annually

2



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

review Executive’s then target amount for the annual cash bonus to determine the
amount, if any, of change to such target amount.

(c)Executive Severance Plan.  Executive shall be deemed an Eligible Employee and
an Executive Officer and entitled to receive certain severance benefits under
the Sangamo Therapeutics, Inc. Executive Severance Plan dated March 14, 2017
(the “Severance Plan”) subject to the terms and conditions of the Severance
Plan.  A copy of the Severance Plan has been provided to Executive concurrently
with this Agreement.

(d)Retention Bonus Advance.  Executive shall be advanced a retention bonus (the
"Retention Bonus") in the amount of one hundred thousand dollars ($100,000),
payable in the first regularly scheduled payroll after the Effective Date.
Although the Retention Bonus is advanced at the beginning of Executive's
employment, it is expressly conditioned on Executive not terminating employment
prior to the first (1st) anniversary of the Effective Date under any
circumstances other than a termination that would entitle Executive to receive
benefits under the Severance Plan, and such advanced Retention Bonus shall not
be deemed earned by Executive until such service condition has been met. If
Executive's employment terminates at any time prior to the first (1st)
anniversary of the Effective Date and Executive is not entitled to receive
benefits under the Severance Plan (such termination, a “Disqualifying
Termination”), then, Executive shall at the time of such Disqualifying
Termination promptly repay the full Retention Bonus to the Company. In the event
Executive does not earn and fails to promptly repay the Retention Bonus in
connection with a Disqualifying Termination, then the Company shall be further
entitled to recover from Executive its costs and expenses incurred in enforcing
Executive’s repayment obligation, including reasonable attorneys' fees and
costs.

(e)Benefits.  Executive will be entitled to the employee benefits generally
provided to other executive officers of the Company pursuant to the terms of the
applicable benefit plans.  Under the Company’s vacation policy, Executive will
have 10 sick days, 15 vacation days and 10 Company holidays per year.

(f)Equity.  Effective as of November 23, 2018 (the “Grant Date”), the
Compensation Committee of the Board shall grant Executive a non-statutory stock
option to purchase up to 215,000 shares of the Company’s Common Stock with an
exercise price per share equal to the fair market value of the Company’s Common
Stock on the Grant Date (the “Option”) under the Company’s 2018 Equity Incentive
Plan (the “Plan”).  The Option will be evidenced by the standard stock option
agreement under the Plan and will be subject to the terms and conditions of that
agreement, the Plan and the French Stock Options Sub-Plan, with one-quarter of
the Option shares vesting twelve (12) months from the Grant Date and the
remainder vesting in equal monthly installments for thirty-six (36) months
thereafter, provided Executive remains a full-time employee through each such
vesting date.  Vesting of the Option and any subsequent equity grants will cease
upon termination of Executive’s service by either party for any reason.

(g)Clawback.  Notwithstanding anything to the contrary in this Agreement, all
compensation paid to Executive by the Company (whether payable pursuant to this

3



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

Agreement or otherwise) will be subject to reduction, recovery and/or recoupment
to the extent required and allowed by any present or future law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company which ensures compliance with the requirements of any such law,
government regulation or stock exchange listing requirement).

(h)Resignation from Positions.  Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Board, shall
immediately resign from any positions Executive has with the Company (or any
subsidiary), whether as an executive, officer, employee, consultant, director,
trustee, fiduciary or otherwise.

5.Confidentiality.  Executive agrees to abide by the terms and conditions of the
Proprietary Information, Inventions and Materials Agreement between Executive
and the Company, a copy of which is attached as Exhibit A.  Executive further
agrees that at all times both during Executive’s employment by the Company and
after Executive’s employment ends, Executive will keep in confidence and trust,
and will not use or disclose, except as directed by the Company, any
confidential or proprietary information of the Company.  

6.Tax Withholdings.  Any and all cash compensation and other benefits (including
without limitation, base salary, annual bonus and sign-on bonus) paid to
Executive under this Agreement shall be subject to all applicable tax
withholding requirements, and the Company shall make such other deductions as
may be required and/or allowed by applicable law and/or as authorized in writing
by Executive.

7.Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between Executive and the Company shall be resolved by binding
arbitration before the Judicial Arbitration and Mediation Service (the “JAMS”),
in accordance with the JAMS Employment Arbitration Rules and Procedures,
available at www.jamsadr.com.  Executive and the Company each agree that before
proceeding to arbitration, they will mediate disputes before the JAMS by a
mediator approved by the JAMS.  If mediation fails to resolve the matter, any
subsequent arbitration shall be conducted by an arbitrator approved by the JAMS
and mutually acceptable to Executive and the Company.  All disputes,
controversies, and claims shall be conducted by a single arbitrator, who shall:
(i) allow discovery authorized by California Code of Civil Procedure Section
1282, et seq., or any other discovery required by applicable law; and (ii) issue
a written award that sets forth the essential findings of fact and conclusions
of law on which the award is based. The arbitrator shall have the authority to
award any relief authorized by law in connection with the asserted claims or
disputes.   Judgment upon the arbitrator’s award may be entered in any court
having jurisdiction thereof.  If Executive and the Company are unable to agree
on the mediator or the arbitrator, then the JAMS shall select the
mediator/arbitrator.  The resolution of the dispute by the arbitrator shall be
final, binding, non-appealable, and fully enforceable by a court of competent
jurisdiction under the Federal Arbitration Act.  The arbitration award shall be
in writing and shall include a statement of the reasons for the award.  The
arbitration shall be held in San Francisco, California.  The Company shall pay
all JAMS, mediation, and arbitrator’s fees and costs, irrespective of who raised
the claim and the outcome of arbitration.

4



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

8.Miscellaneous.

(a)Conditions to Agreement.  This Agreement is contingent upon a background
check clearance, satisfactory reference check, and satisfactory proof of
Executive’s legal right to work in the United States.  Executive agrees to
provide any documentation or information at the Company’s request to facilitate
these processes.  

(b)Governing Law.  This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of California.

(c)Attorneys’ Fees.  In the event of any controversy, claim or dispute between
the parties, arising out of or relating to this Agreement or the breach hereof,
or the interpretation hereof, each party shall bear its own legal fees and
expenses.  Notwithstanding the foregoing, in the event of a finding by any court
having jurisdiction over such matter that any party initiating an action under
this Agreement failed to have a reasonable prospect of prevailing on its claim,
the arbitrator shall have discretion to award the prevailing party attorneys’
fees and costs incurred by it with respect to such claim or action.  The
"prevailing party" means the party determined by the arbitrator to have most
nearly prevailed, even if such party did not prevail in all matters, not
necessarily the one in whose favor a judgment is rendered.

(d)Amendments.  No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the Parties hereto.

(e)Severability.  If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.

(f)Successors and Assigns.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

(g)Entire Agreement.  This Agreement, along with any other agreements set forth
herein, including without limitation, the Proprietary Information and Inventions

5



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

Agreement, constitutes the entire agreement between the parties with respect to
the employment of Executive.

[signature page follows]



6



DB2/ 31050483.3

 

 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

SANGAMO THERAPEUTICS, INC.

 

 

By:

/s/ Sandy Macrae

Name:  Sandy Macrae, MB, CH.B, Ph.D
Title:CEO

 

Stephane Boissel

/s/ Stephane Boissel

 

 



 

 

 



186404221 v2

--------------------------------------------------------------------------------

 

EXHIBIT A

Proprietary Information, Inventions and Materials Agreement

 



 

 

 



186404221 v2